DELAWARE VIP® TRUST Delaware VIP REIT Series (the “Series”) Supplement to the Series’ Statement of Additional Information dated April 29, 2016 The following information is added to the chart in the section of the Series’ Statement of Additional Information entitled "Portfolio Managers — Delaware Management Company — Other Accounts Managed”: No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Scott P. Hastings* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 $68.4 million 0 $0 *Scott P. Hastings became portfolio manager of Delaware VIP REIT Series on July 1, 2016.Information for Mr. Hastings is as of May 31, 2016. Please keep this Supplement for future reference. This Supplement is dated July 7, 2016.
